DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 21, 2022 in regards to the amended claims have been fully considered . The amended claims have overcome the Elliot reference.  Claims 1 – 3 and 5 -21 are now allowable. 

Allowable Subject Matter
Claims 1 – 3 and 5 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claim 1, US patent application publication 2005/0028406 A1 to Elliot discloses an implement mount (hitch 30) for height adjustable mounting of an implement to a vehicle with a single-point hitch (receiver 18), said mount comprising:
	a hitch coupler (U-shape frame 31) having a front end (coupler 33) configured to mate with the single-point hitch (receiver 18) of the vehicle to connect the mount thereto in a working position in which the hitch coupler reaches outward from the vehicle in a longitudinally rearward direction (Fig. 2; tubular frame members (13) are part of the grill and not the hitch, Paragraph [0023]);
	a guide frame (tubular frame members 13) affixed to the hitch coupler and defining at least one guide slot (the space between tubular frame members 13, Fig. 2) lying transversely cross-wise to the longitudinally rearward direction of the hitch coupler in an upright orientation at a distance spaced longitudinally rearward from the front end thereof;
	at least one link arm (tubulars 31A) pivotally supported on the hitch coupler in a manner pivotable relative thereto at a pivot point (threaded hole 17) located intermediately between the at least one guide slot and the front end of the hitch coupler (the front and rear of the device as oriented in Fig. 1);
	an implement carrier (the hollow portion of distal ends 44 begins at lugs 31C, See Fig. 2) coupled to the at least one link arm proximate a rear end thereof at a spaced distance from the pivot point, said implement carrier carrying, or being configured to carry, the implement (blade 20, Figs. 1 and 3); and
	a follower arrangement (crossbar 16) that is attached to the at least one link arm proximate the rear end thereof, is engaged within the at least one guide slot, to constrain movement of the implement carrier to movement along said at least one guide slot (when pivoting about threaded holes 17);
	wherein pivotal movement of the at least one link arm in a first direction lifting the rear end thereof upwardly is operable to lift the implement carrier along the at least one guide slot, and pivotal moment of the at least one link arm in a second direction lowering the rear end thereof is operable to lower the implement carrier along the at least one guide slot (the distance between tubular frame members 13, Fig. 2);

However, Elliot does not disclose:
	a follower arrangement (crossbar 16), is movable upwardly and downwardly inside the at least one guide slot on a constrained path imposed thereby, and is thereby operable.  Instead, Elliot teaches crossbar (6) is in front of the channel tubular frame members (13) and not inside.  In addition, it is not obvious to do so without destroying the function of Elliot’s invention.  Other prior art does not disclose claim 1.  Claims 2, 3 and 5 – 21 depend from claim 1, and therefore, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611      

/KEVIN HURLEY/Primary Examiner, Art Unit 3611